IN THE COURT OF APPEALS OF NORTH CAROLINA

                                 No. COA15-1383

                              Filed: 17 January 2017

North Carolina Industrial Commission, I.C. No. X89146

DARRELL THOMPSON, Employee, Plaintiff,

            v.

INTERNATIONAL PAPER CO., Employer, SELF-INSURED (SEDGWICK CMS,
Third-Party Administrator), Defendant.


      Appeal by plaintiff from opinion and award entered 11 September 2015 by the

North Carolina Industrial Commission. Heard in the Court of Appeals 10 May 2016.


      Copeley Johnson & Groninger, PLLC, by Valerie A. Johnson and Narendra K.
      Ghosh, for plaintiff-appellant.

      Scudder Law PLLC, by Sharon Scudder, for defendant-appellee.


      STROUD, Judge.


      Plaintiff Darrell Thompson appeals from the Commission’s opinion and award

awarding attendant care services until 31 December 2012 and denying

reimbursement to his wife after this date. On appeal, plaintiff argues that the

Commission erred in concluding that he did not require attendant care services for

his severe burn injuries after 31 December 2012. We agree, since the Commission’s

findings do not support its conclusion of law denying payment for attendant care

services after 31 December 2012. Accordingly, we reverse and remand for entry of an

opinion and award consistent with this opinion.
                             THOMPSON V. INT’L PAPER CO.

                                   Opinion of the Court



                                         Facts

         The Full Commission’s opinion and award sets forth the following uncontested

facts.    Defendant operates a paper plant in Riegelwood, North Carolina, which

plaintiff began working at in 2005. Plaintiff’s job involved helping respond to calls of

the operator and helping oversee the process of wood chips being cooked into paper.

On 23 February 2012, while at work, plaintiff and a co-worker were assigned to

inspect a malfunctioning knotter, which is “a vessel in which [a chemical mixture

referred to as] black liquor, along with steam, breaks down the wood chips.” While

checking on the knotter, plaintiff heard a loud noise and instinctively turned to his

right and ran away. Plaintiff was then sprayed on the left side of his face, back of his

head, his back, and his arms with “a black liquor and pulp mixture spewing from the

knotter.” Although plaintiff’s co-workers immediately grabbed him and put him

under an emergency eye washer, he still suffered severe burns that covered more

than 23 percent of his body, most severely on his left shoulder and arm.

         Plaintiff was initially taken to the New Hanover Regional Medical Center, but

was then transferred and admitted to the UNC Burn Center in Chapel Hill, North

Carolina, where he stayed from 23 February 2012 until 2 April 2012. While at the

Burn Center, plaintiff underwent three major skin graft surgeries and was treated

by several providers, including Dr. Cairns, the Director of the Burn Center.




                                          -2-
                             THOMPSON V. INT’L PAPER CO.

                                  Opinion of the Court



       The Burn Center encourages family to engage in the care of their injured

family members, so plaintiff’s wife, Marcee Swindell-Thompson (“Ms. Thompson”),

took leave from her job as a social worker and stayed with plaintiff at the Burn Center

during the months he was there to assist him with basic and specialized care,

including walking, bathing, and caring for his wounds. Defendant paid for Ms.

Thompson’s room and board so that she could be close to plaintiff while he recovered

at the Burn Center, but she was not compensated for any of the care and services she

provided plaintiff during his recovery. Plaintiff received psychological counseling

while at the Burn Center and was diagnosed with depression and post-traumatic

stress disorder as a result of the event on 23 February 2012.            Plaintiff also

participated in physical therapy during his time at the Burn Center.

       Plaintiff was discharged on 2 April 2012, though he was worried about “placing

the burden on his wife to care for him at home.” A social worker with the Burn

Center, Monika Atanesian, wrote a letter to Ms. Thompson’s employer asking that

her FMLA leave be extended an additional two months, until 1 June 2012, because

she “served as plaintiff’s primary caregiver and would need to provide him with

attendant and wound care for the next two to three months.” From 2 April 2012 until

1 June 2012, Ms. Thompson testified that she spent almost all of her time on a daily

basis on plaintiff’s care.




                                         -3-
                            THOMPSON V. INT’L PAPER CO.

                                  Opinion of the Court



      Plaintiff slowly regained his independence following his discharge from the

Burn Center. Ms. Thompson would change his wraps twice a day, a process which

took 45 minutes to an hour each time, and applied creams to his burns, which initially

took 30 minutes but was down to just 10 minutes a day at the time of the hearing

before the Deputy Commissioner. Plaintiff also participated in physical therapy after

his discharge, and Ms. Thompson helped him get into the car and went with him to

his sessions. Defendant provided plaintiff and Ms. Thompson with transportation to

the physical therapy sessions until 29 June 2012, when they began to drive

themselves because the Burn Center believed doing so would be therapeutic.

      As plaintiff’s recovery progressed, the amount of care provided by Ms.

Thompson decreased. Ms. Thompson returned to work on 1 June 2012 but arranged

an alternate work schedule so that she could continue to provide care to her husband.

She continued to help plaintiff get ready for physical therapy and drove him there

and back each morning. She would then go to work at 10:00 a.m. and return home

midday to make lunch for plaintiff. In the evenings, Ms. Thompson would remove

and re-apply plaintiff’s wraps after returning home from work.

      Plaintiff underwent 12 sessions of laser treatments at UNC with a plastic

surgeon, Dr. Hultman, from November 2012 through July 2014, “to reduce the impact

of the hypertrophic scarring.” Dr. Hultman testified that some level of attendant care

would be necessary for plaintiff for life. He also noted that he had never written a



                                         -4-
                             THOMPSON V. INT’L PAPER CO.

                                   Opinion of the Court



prescription for attendant care for plaintiff and that typically a burn patient’s general

needs are addressed by the Burn Center.

      Defendant filed a Form 60 Employer’s Admission of Employee’s Right to

Compensation on or about 12 April 2012, accepting plaintiff’s burn and skin graft

injuries to his neck, back, shoulders, bilateral arms, and legs as compensable, but

denied that his torn left rotator cuff was a result of the workplace accident and that

Ms. Thompson was entitled to reimbursement for attendant care services she

provided to plaintiff. On or about 10 February 2015, Deputy Commissioner Robert J.

Harris issued an opinion and award finding that the attendant care Ms. Thompson

had provided to plaintiff since 23 February 2012 was necessary and that further

attended care is also “reasonably required to effect a cure, provide relief and/or lessen

the period of Plaintiff’s disability.” The Deputy Commissioner thus concluded that

all of the attendant care provided by Ms. Thompson was medically necessary and

compensable, as is the ongoing attendant care to be provided.

      Defendant appealed to the Full Commission, and on 11 September 2015, the

Commission issued its opinion and award, which affirmed much of the Deputy

Commissioner’s decision but found that plaintiff did not require attendant care

services after 31 December 2012 and denied reimbursement to Ms. Thompson after

that date. Specifically, the Full Commission found that “the attendant care services

Ms. Thompson provided plaintiff following his hospital discharge, from April 2, 2012



                                          -5-
                            THOMPSON V. INT’L PAPER CO.

                                  Opinion of the Court



through December 31, 2012, were reasonably required to effect a cure, provide relief,

or lessen the period of plaintiff’s disability.” The Commission concluded that Ms.

Thompson should be compensated for her services from 2 April 2012 until 1 June

2012 at a rate of $9.24 per hour, for six hours a day, and at the same rate from 2 June

2012 through 31 December 2012 for two hours per day.

      The Commission then found, “based upon a preponderance of the evidence in

view of the entire record, that plaintiff regained sufficient independence in his post-

discharge recovery such that he no longer needed attendant care services subsequent

to December 31, 2012.” The Commission concluded that “attendant care became

medically necessary as a result of plaintiff’s compensable burn injuries at the time of

plaintiff’s discharge from the Burn Center on April 2, 2012 and continued through

December 31, 2012. The Commission concludes that attendant care was no longer

medically necessary thereafter.” Plaintiff timely appealed to this Court.

                                     Discussion

      I.     Standard of Review

      This Court’s review of an opinion and award filed by the Commission is

“limited to reviewing whether any competent evidence supports the Commission’s

findings of fact and whether the findings of fact support the Commission’s conclusions

of law.” Deese v. Champion Int’l Corp., 352 N.C. 109, 116, 530 S.E.2d 549, 553 (2000).

“The findings of fact by the Industrial Commission are conclusive on appeal if



                                         -6-
                            THOMPSON V. INT’L PAPER CO.

                                  Opinion of the Court



supported by any competent evidence.” Gallimore v. Marilyn’s Shoes, 292 N.C. 399,

402, 233 S.E.2d 529, 531 (1977). The determination of whether a plaintiff is entitled

to receive benefits for attendant care “is a conclusion of law which must be supported

by findings of fact.” Ruiz v. Belk Masonry Co., 148 N.C. App. 675, 679, 559 S.E.2d
249, 252 (2002).

             On an appeal from an opinion and award from the
             Commission regarding attendant care benefits, the
             standard of review for this Court is limited to a
             determination of (1) whether the Commission’s findings of
             fact are supported by any competent evidence in the record;
             and (2) whether the Commission’s findings justify its
             conclusions of law.
                    The Commission’s conclusions of law are reviewed
             de novo. If the conclusions of the Commission are based
             upon a misapprehension of the law, the case should be
             remanded so that the evidence may be considered in its
             true legal light.

Shackleton v. S. Flooring & Acoustical Co., 211 N.C. App. 233, 244-45, 712 S.E.2d
289, 297 (2011) (citations, quotation marks, brackets, and ellipses omitted).

      II.    Attendant Care Services

      On appeal, plaintiff argues that no competent evidence supports the

Commission’s finding that plaintiff has not required attendant care services since 1

January 2013.

      Defendant, by contrast, argues that the Commission did not err in refusing to

extend attendant care beyond 31 December 2012 because a written prescription is




                                         -7-
                           THOMPSON V. INT’L PAPER CO.

                                 Opinion of the Court



required in order to receive compensation for attendant care services, and plaintiff

did not have one for care beyond 31 December 2012. Defendant contends that

            [t]he note from Ms. Atanesian that is the “prescriptive
            instrument” clearly states the time frame permitted. . . .
            There is no evidence, in the almost 1000 pages of medical
            records, that any additional prescription, letter or order
            was ever written to extend or renew this time, or that any
            specific, additional dates during which attendant care
            would be medically necessary have been enlarged beyond
            that date by the testimony or notes of any medical provider.

      N.C. Gen. Stat. § 97-2(19) (2011), defines “Medical Compensation” as follows:

            (19) Medical Compensation. -- The term “medical
            compensation” means medical, surgical, hospital, nursing,
            and rehabilitative services, including, but not limited to,
            attendant care services prescribed by a health care provider
            authorized by the employer or subsequently by the
            Commission, vocational rehabilitation, and medicines, sick
            travel, and other treatment, including medical and surgical
            supplies, as may reasonably be required to effect a cure or
            give relief and for such additional time as, in the judgment
            of the Commission, will tend to lessen the period of
            disability; and any original artificial members as may
            reasonably be necessary at the end of the healing period
            and the replacement of such artificial members when
            reasonably necessitated by ordinary use or medical
            circumstances.

(Emphasis added).

      In Shackleton, this Court reversed and remanded a portion of the

Commission’s opinion and award requiring a physician’s prescription as “a

prerequisite to attendant care compensation,” finding that such requirement

“constitutes a misapprehension of law[.]” 211 N.C. App. at 251, 712 S.E.2d at 301.


                                        -8-
                              THOMPSON V. INT’L PAPER CO.

                                    Opinion of the Court



The Shackleton Court found that “the liberal construction of the Workers’

Compensation Act suggests, and the prior decisions by our appellate courts require,

that the test for attendant care be less restrictive than that imposed by the Full

Commission in this case.” Id. at 250, 712 S.E.2d at 300. Ultimately, this Court

concluded:

               The law of this State does not support an approach in which
               a physician’s prescription is the sole evidence upon which
               the question of attendant care compensation hinges.
               Instead, we explicitly adopt what we believe has already
               been the practice in North Carolina -- a flexible case-by-
               case approach in which the Commission may determine the
               reasonableness and medical necessity of particular
               attendant care services by reviewing a variety of evidence,
               including but not limited to the following: a prescription or
               report of a healthcare provider; the testimony or a
               statement of a physician, nurse, or life care planner; the
               testimony of the claimant or the claimant’s family member;
               or the very nature of the injury.

Id. at 250-51, 712 S.E.2d at 300-01.

      Yet Shackleton was published on 19 April 2011, just a few weeks before an

amendment to N.C. Gen. Stat. § 97-2(19) added the language: “including, but not

limited to, attendant care services prescribed by a health care provider authorized by

the employer[.]” See N.C. Sess. Law 2011-287 § 2 (eff. 24 June 2011). We have been

unable to find any decisions by this Court addressing this issue since the amendment

took effect.    But the amendment does reject Shackleton’s “flexible case-by-case

approach” to determining the “reasonableness and medical necessity of particular



                                           -9-
                              THOMPSON V. INT’L PAPER CO.

                                   Opinion of the Court



attendant care services[,]” 211 N.C. App. at 250, 712 S.E.2d at 301, by requiring that

these services be “prescribed by a health care provider authorized by the employer[.]”

N.C. Gen. Stat. § 97-2(19).

      The Commission addressed the need for attendant care in its “Findings of Fact”

as follows:

                     65.    Based upon a preponderance of the evidence
              in view of the entire record, the Commission finds
              plaintiff’s need for attendant care services declined as his
              recovery progressed and his wife returned to full-time work
              on June 1, 2012. Accordingly, the Commission finds
              plaintiff needed attendant care services from Ms.
              Thompson for two hours per day from June 2, 2012 through
              December 31, 2012. The Commission finds reasonable
              compensation for such services to be $9.24 per hour.

                     66.    The Commission finds, based upon a
              preponderance of the evidence in view of the entire record,
              that plaintiff regained sufficient independence in his post-
              discharge recovery such that he no longer needed
              attendant care services subsequent to December 31, 2012.

Plaintiff argues that he is challenging the Commission’s “finding” that he is not

entitled to attendant care benefits past 31 December 2012. He does not challenge

any of the other findings of fact, nor has defendant cross-appealed or challenged any

other findings.    Although the Commission has labelled its determination of

entitlement to attendant care benefits as a finding of fact, it is actually a conclusion

of law which we review de novo. Shackleton, 211 N.C. App. at 244-45, 712 S.E.2d at

297. See also Barnette v. Lowe’s Home Centers, Inc., __ N.C. App. __, __, 785 S.E.2d



                                          - 10 -
                            THOMPSON V. INT’L PAPER CO.

                                  Opinion of the Court



161, 165 (2016) (“Regardless of how they may be labeled, we treat findings of fact as

findings of fact and conclusions of law as conclusions of law for purposes of our

review.”). The Commission also addressed the basis for its determination in its

conclusions of law, as noted below. We therefore must determine as a matter of law

whether the Commission’s findings of fact support its legal conclusion that plaintiff’s

entitlement to attendant care ended as of 31 December 2012.

      In reviewing the order on appeal in light of N.C. Gen. Stat. § 97-2(19), we have

been unable to determine, based upon the evidence and findings of fact, why the

Commission chose 31 December 2012 as the ending date for plaintiff’s attendant care.

While to some extent it appears that the Commission may have interpreted the

phrase “prescribed by a health care provider” to require a written prescription, as

defendant contends would be proper, the Commission addressed this issue in its

conclusions of law and determined quite correctly that a written prescription was not

required. The Commission concluded as follows:

                    8.    Section     97-2(19)     of   the      Workers’
             Compensation Act does not require that a written
             prescription be issued by a medical provider in order for
             attendant care services to be payable by the employer. The
             statute merely requires that attendant care services be
             “prescribed” by the medical provider.           “[S]tatutory
             interpretation properly commences with an examination of
             the plain words of a statute.” Radzisz v. Harley Davidson
             of Metrolina, 346 N.C. 84, 89, 484 S.E.2d 566, 569 (1997).
             “An analysis utilizing the plain language of the statute and
             the canons of construction must be done in a manner which
             harmonizes with the underlying reason and purpose of the


                                         - 11 -
               THOMPSON V. INT’L PAPER CO.

                      Opinion of the Court



statute.” Electric Supply Co. v. Swaim Electrical Co., 328
N.C. 651, 656, 403 S.E.2d 291, 294 (1991). “[W]hen
language used in a statute is clear and unambiguous, [the
Court] must refrain from judicial construction and accord
words undefined in the statute their plain and definite
meaning.” Heib v. Lowery, 244 N.C. 403, 409, 474 S.E.2d
323, 327 (1996) (quoting Poole v. Miller, 342 N.C. 349, 351,
464 S.E.2d 409, 410 (1995)). See also Grant Constr. Co. v.
McRae, 146 N.C. App. 370, 376, 553 S.E.2d 89, 93 (2001).

       9.     The Workers’ Compensation Act does not
define “prescribed” as used within N.C. Gen. Stat. § 97-
2(19). Merriam-Webster’s Online Dictionary, which
includes the main A-Z listing of Merriam-Webster’s
Collegiate    Dictionary,      Eleventh    Edition,     defines
“prescribed” as “to officially tell someone to use (a medicine,
therapy, diet, etc.) as a remedy or treatment” or “to make
(something) an official rule.” As an intransitive verb, it
means “to lay down a rule” or “to write or give medical
prescriptions.” As a transitive verb, it means “to lay down
as a guide, direction, or rule of action,” “to specify with
authority,” or “to designate or order the use of as a remedy.”
Merriam-Webster, An Encyclopaedia Britannica Company,
available                at              http://www.merriam-
webster.com/dictionary/prescribe. Similarly, The American
Heritage Dictionary of the English Language defines
prescribed as “To set down as a rule, law, or direction,” “To
order the use of (a medicine or other treatment).” The
American Heritage Dictionary of the English Language,
Fifth        Edition,         available         online       at
https://ahdictionary.com/word/search.html?q=prescribed.

       10.   Dr. Cairns testified that, while plaintiff
required specialized wound care post-discharge from the
Burn Center, he leaves it to Ms. Atanesian, the hospital
social worker, to determine whether admission to a long-
term care facility is needed or if the patient’s family is able
to provide the necessary wound care. Only if someone
directly approaches Dr. Cairns about the issue does he
make a personal decision about such matters. In this case,


                             - 12 -
               THOMPSON V. INT’L PAPER CO.

                     Opinion of the Court



Ms. Atanesian determined that plaintiff’s wife, Ms.
Thompson, was able to provide wound care for plaintiff at
home. On April 3, 2012, one day after plaintiff's hospital
discharge, Ms. Atanesian wrote a letter to Ms. Thompson’s
employer advising that Ms. Thompson would serve as
plaintiff’s “primary caregiver” for purposes of providing
“attendant and wound care.” Ms. Atanesian provided this
written directive in her capacity as Case Manager for Adult
and Pediatric Burn Surgery at UNC Hospitals, under the
supervision and direction of Dr. Cairns. Accordingly, the
Commission concludes that a preponderance of the
evidence in view of the entire record shows Dr. Cairns
prescribed at-home attendant care for plaintiff and, in the
absence of a written prescription by Dr. Cairns, the April
3, 2012 letter written by Ms. Atanesian qualifies as a
prescriptive instruction issued in accordance with the
medical directives of Dr. Cairns.

       11.    Additionally, the North Carolina appellate
courts have recognized certain instances in which common
sense dictates that a particular result be reached when the
facts of a case infer a logical conclusion. For instance, the
state Supreme Court has held that, in some instances, the
cause of a claimant’s injuries will be evident to the “layman
of average intelligence and experience” such that expert
medical testimony is unnecessary to determine causation.
Click, 300 N.C. at 167, 265 S.E.2d at 391. The state
appellate court has also held that “[t]he ordinary person
knows, without having to consult a medical expert, when it
is necessary to lie down and rest because his or her own
body is tired, exhausted, or in pain. . . .” Perkins v.
Broughton Hosp., 71 N.C. App. 275, 279, 321 S.E.2d 495,
497 (1984) (cited by Britt v. Gator Woo Inc., 185 N.C. App.
677, 682, 648 S.E.2d 917, 921 (2007)). Given the extent of
plaintiff’s burn injuries, which necessitated approximately
two months of in-patient care at the Burn Center, it
logically follows that plaintiff continued to require
specialized wound care for a period of time following his
discharge therefrom and that he did, in fact, receive wound
care from his wife who obtained training in how to provide


                            - 13 -
                            THOMPSON V. INT’L PAPER CO.

                                  Opinion of the Court



             such care from medical professionals at the Burn Center.
             Based upon a preponderance of the evidence in view of the
             entire record, and reasonable inferences drawn therefrom,
             the Commission concludes that Dr. Cairns prescribed
             attendant care for plaintiff by directing the Burn Center’s
             social worker, Ms. Atanesian, to evaluate Ms. Thompson’s
             ability to provide such care in lieu of transferring plaintiff
             to a long-term care facility. The Commission concludes
             that Dr. Cairns “prescribed” at-home attendant care for
             plaintiff by providing this medical directive to Ms.
             Atanesian, who, in turn, approved Ms. Thompson to
             provide the at-home attendant care. N.C. Gen. Stat. § 97-
             2(19).

      We agree with the Commission’s determination that a written prescription is

not necessary.    As the order noted, one of the most basic rules of statutory

interpretation is that courts may not delete or add words to clear statutory language.

             The primary objective of statutory interpretation is to
             ascertain and effectuate the intent of the legislature. If the
             language of the statute is clear and is not ambiguous, we
             must conclude that the legislature intended the statute to
             be implemented according to the plain meaning of its
             terms. Thus, in effectuating legislative intent, it is our
             duty to give effect to the words actually used in a statute
             and not to delete words used or to insert words not used.

Lunsford v. Mills, 367 N.C. 618, 623, 766 S.E.2d 297, 301 (2014) (citations and

quotation marks omitted).

      Yet since all of plaintiff’s physicians said that plaintiff required and would

continue to require attendant care for his burn injuries, it appears that the

Commission relied upon the social worker’s letter, at least to some extent, precisely

because it was the only written directive regarding attendant care. But as we have


                                         - 14 -
                             THOMPSON V. INT’L PAPER CO.

                                    Opinion of the Court



already noted, the Commission also recognized that N.C. Gen. Stat. § 97-2(19) does

not require a written prescription for attendant care. Id. The statute simply requires

that attendant care be prescribed by an authorized “health care provider,” and this

term is defined in the next subsection:

             (20) Health care provider. -- The term “health care
             provider”    means     physician,    hospital,    pharmacy,
             chiropractor, nurse, dentist, podiatrist, physical therapist,
             rehabilitation specialist, psychologist, and any other
             person providing medical care pursuant to this Article.

N.C. Gen. Stat. Ann. § 97-2 (20).

      Dr. Cairns was plaintiff’s “health care provider authorized by the employer[,]”

and he ordered that plaintiff receive care initially under the supervision of the Burn

Center and then with attendant care continuing at home. N.C. Gen. Stat. § 97-2(19).

Chapter 97, which contains the Worker’s Compensation Act in full, does not provide

a definition for a “prescription” or “prescribe.” Elsewhere in state and federal law,

certain controlled substances do specifically require a written prescription from an

authorized medical provider. See, e.g., N.C. Gen. Stat. § 90-106(a) (2015) (“Except

when dispensed directly by a practitioner, other than a pharmacist, to an ultimate

user, no controlled substance included in Schedule II of this Article may be dispensed

without the written prescription of a practitioner.”); N.C. Gen. Stat. § 90-87(23) (2015)

(defining “prescription” under the Controlled Substances Act as “[a] written order or

other order which is promptly reduced to writing for a controlled substance as defined



                                           - 15 -
                              THOMPSON V. INT’L PAPER CO.

                                    Opinion of the Court



in this Article[.]”). The most general definition of “prescription order” we can find in

the North Carolina General Statutes is found in the North Carolina Pharmacy

Practice Act:

                “Prescription order” means a written or verbal order for a
                prescription drug, prescription device, or pharmaceutical
                service from a person authorized by law to prescribe such
                drug, device, or service. A prescription order includes an
                order entered in a chart or other medical record of a
                patient.

N.C. Gen. Stat. § 90-85.3(t) (2015).

      Although the Commission did not, according to its findings and conclusions,

interpret the phrase “prescribed by a health care provider” to require a written

prescription, its conclusions still seem to rely upon the FMLA letter from the social

worker, Ms. Atanesian, as a written expression of the physician’s orders. Of course,

the social worker could not write a prescription, since she was not a “health care

provider[,]” but she could and did convey the instructions of the treating physician,

as an employee of the Burn Center. The Commission found that Ms. Atanesian’s

letter “qualifies as a prescriptive instruction issued in accordance with the medical

directives of Dr. Cairns.” Use of the adjective “prescriptive” does not make the social

worker’s letter a “prescription,” and as we have explained, there was no need for a

written prescription. Dr. Cairns directed that plaintiff continue to receive attendant

care, and the Burn Center oversaw the care and assisted plaintiff as needed.




                                           - 16 -
                             THOMPSON V. INT’L PAPER CO.

                                   Opinion of the Court



      We recognize that attendant care services are quite different from a bottle of

pills, and they are certainly not dispensed at pharmacies.         But we believe it is

instructive that a prescription, except in certain limited situations set forth in various

statutes, can be either a “written or verbal order.” Id. There was no need for the

Commission to try to turn the FMLA letter into a written “prescription” when the

statute merely requires that the attendant care be “prescribed by a health care

provider authorized by the employer[.]” N.C. Gen. Stat. § 97-2(19). Dr. Cairns was

plaintiff’s authorized “health care provider” and he obviously “prescribed” that

plaintiff needed attendant care, both just after his release from the hospital and

ongoing care for the future. In fact, he noted that if Ms. Thompson could not continue

to provide this care, another medical intervention would be necessary.

      In addition, we recognize that the amendment to N.C. Gen. Stat. § 97-2(19)

may have been intended to limit the scope of attendant care allowed under

Shackleton, and there is no need to insert the words “in writing” into the statute to

accomplish this intent. The statute, as written, allows attendant care services only

where such services have been determined medically necessary by a health care

provider authorized by the employer, N.C. Gen. Stat. § 97-2(19), and thus cannot be

based only upon “a variety of evidence” including “testimony of the claimant or the

claimant’s family member; or the very nature of the injury.” Shackleton, 211 N.C.

App. at 250, 251, 712 S.E.2d at 301.



                                          - 17 -
                             THOMPSON V. INT’L PAPER CO.

                                   Opinion of the Court



      Yet the Commission’s order extends the care to 31 December 2012, after the

period of time set forth in the FMLA letter, so we must also consider the basis for this

time period. It seems that Conclusion of Law No. 11 addresses this and that the

Commission extended attendant care past 1 June 2012 based upon the reduction in

time needed for care each day and because “common sense dictates that a particular

result be reached when the facts of a case infer a logical conclusion.” But to the extent

that the Commission relied upon “common sense” to set an ending date, its conclusion

cannot comport with N.C. Gen. Stat. § 97-2(19), which requires that attendant care

be “prescribed by a health care provider authorized by the employer[.]” Based upon

the findings of fact, it is apparent that the Commission determined that plaintiff’s

attendant care services were medically necessary beyond 1 June 2012. But, in light

of the actual medical evidence in this case, it is not apparent from its findings of fact

why the Commission ultimately concluded that “attendant care was no longer

medically necessary” after 31 December 2012.

      Defendant argues that

             [e]ven if the legal requirement for a prescription is ignored
             or diluted, there is still competent evidence in the record to
             support the Commission’s findings that attendant care was
             simply not medically necessary after 31 December 2012.
             Competent evidence showed that Plaintiff returned to
             normal life activities during 2012, including social
             activities, serving on a church committee, having a normal
             intimate life with his spouse, and playing golf, and he was
             simply not a candidate for attendant care services at that
             time.


                                          - 18 -
                           THOMPSON V. INT’L PAPER CO.

                                 Opinion of the Court




      We first note that although there was evidence about plaintiff’s activities, the

Commission did not make any finding that plaintiff had returned to “normal life

activities” as defendant contends as of the date of the hearing, although he was

moving in that direction. Instead, the Commission found as follows:

                    53.   As of the date of hearing before Deputy
            Commissioner Harris, plaintiff was not yet back to playing
            a full golf game at a course. Plaintiff testified that he was
            able to chip the ball around in his yard. He was also doing
            some recreational shooting, holding the handgun in his
            right hand and using his left hand for support and balance
            under his right triceps.

                   54.    Also, as of the date of hearing before the
            Deputy Commissioner, plaintiff was able to drive himself
            short distances, but his medications prevented him from
            driving long distances. Plaintiff testified that he continued
            to have sharp pains in and about his left shoulder
            throughout each day, and he was unable to lift with that
            shoulder, although he had not received any medical
            restrictions against use of the left upper extremity.

                  55.    Plaintiff testified that he continued to avoid
            going outside in the sun because it is too painful for him.

                  56.     As of the date of hearing before the Deputy
            Commissioner, plaintiff had not returned to work.
            Defendant did not contend that plaintiff is no longer
            disabled, either before the Deputy Commissioner or at the
            Full Commission hearing.

      These findings are not challenged by either party. Thus, defendant’s argument

implicitly recognizes that the Commission relied upon the letter up to 1 June 2012,

but awarded attendant care until 31 December 2012 upon its determination that


                                        - 19 -
                            THOMPSON V. INT’L PAPER CO.

                                   Opinion of the Court



some care was medically necessary after 1 June, but in a reduced amount as the time

needed to care for plaintiff decreased.

      Essentially, it appears that the Commission used a hybrid approach, basing its

award upon a written “prescriptive instruction” up to 1 June 2012 and “common

sense” until 31 December 2012. But the statute now sets forth a clear basis for an

award of attendant care: the care must be “prescribed by a health care provider

authorized by the employer[.]” Based upon the record, all of the attendant care in

this case was directed by plaintiff’s authorized physicians, from immediately after his

injury and continuing through the date of the hearing. The evidence shows that the

time needed for care was reduced, but does not show that it disappeared entirely.

There was no evidence, medical or otherwise, that set 31 December 2012 as the time

plaintiff’s need for attendant care ended. The evidence and findings all indicate that

plaintiff will need some care for life, and the evidence is essentially uncontroverted.

Ms. Thompson testified that for the period of time after 2012, it took her about 30

minutes a day to assist plaintiff with his compression garments and to apply lotion,

sunscreen, and Cetaphil to his skin. Plaintiff similarly testified that it took about 10

minutes per day for Ms. Thompson to apply creams and 15 to 30 minutes per day to

attend to his wounds.

      Regarding attendant care for the time period the Commission approved or

beyond, Dr. Hultman stated in a deposition that he “would be happy to order that[,]”



                                          - 20 -
                             THOMPSON V. INT’L PAPER CO.

                                   Opinion of the Court



but that it would be hard to put a specific number on the amount of care per day that

a patient would need and that he would go with whatever Dr. Cairns said. Plaintiff’s

physicians, Dr. Cairns and Dr. Hultman, agreed in separate depositions that Ms.

Thompson’s attendant care has all been medically necessary. Dr. Cairns explained

that “[i]f we didn’t have his wife participating in his care, we would have had to come

up with another plan, which would have meant that . . . another medical intervention

would have been required[.]”

      Dr. Hultman explained plaintiff’s ongoing medical need, noting that

“attendant care is going to be a necessary part of [plaintiff’s] lifelong needs” and that

“as a burn surgeon . . . I would say with confidence that he is going to require some

type of attendant care.” He noted that plaintiff’s scars would “need to be massaged

and have a moisturizing agent put on every day, indefinitely.” Additionally, he stated

that “given [plaintiff’s] limited mobility with his shoulder, it makes it harder for him

to care for himself.”   Dr. Hultman estimated that massaging and moisturizing

plaintiff’s scars and assisting with his compression garments could take between 90

to 120 minutes. Thus, while the amount of time needed for attendant care may

change over the years, all of his treating physicians agreed he will continue to need

some amount of care. The Commission’s reduction of compensation to two hours per

day after 1 June 2012 is supported by the evidence, but there is no evidence that

plaintiff’s need for attendant care, as ordered by his physicians, was over as of 31



                                          - 21 -
                            THOMPSON V. INT’L PAPER CO.

                                  Opinion of the Court



December 2012. We therefore conclude that the Commission erred in its findings and

conclusions of law regarding Ms. Thompson’s attendant care services provided to

plaintiff after 31 December 2012 and the need to compensate her for those continuing

services. Attendant care must be “prescribed by a health care provider” and all of

plaintiff’s physicians agreed that he would continue to need attendant care. The

extent of his needs will certainly change over time, but based upon all of the evidence

in this case and the Commission’s findings of fact, we cannot determine why it set 31

December 2012 as the ending date for attendant care.

                                     Conclusion

      Accordingly, we reverse the Full Commission’s opinion and award and remand

for entry of an amended opinion and award with additional findings of fact and

conclusions of law on the issue of Ms. Thompson’s attendant care services to plaintiff

consistent with this opinion.

      REVERSED AND REMANDED.

      Judges BRYANT and DIETZ concur.




                                         - 22 -